Citation Nr: 1506636	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) and bilateral lower extremity radiculopathy on an extra-schedular basis.

2.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In an April 2010 decision, the Board denied entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine with IVDS on a schedular basis and granted separate 10 percent schedular ratings for radiculopathy of the left and the right lower extremities.  In addition, the Board remanded the issues of entitlement to an increased initial disability rating for degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy on an extra schedular basis under 38 C F R § 3 321(b)(1) and entitlement to a TDIU for additional development.  

The issues of entitlement to increased ratings for degenerative arthritis of the lumbar spine with IVDS and for bilateral lower extremity radiculopathy, on a schedular basis, have been raised by the record, as shown in an August 2010 VA examination report and 2014 VA medical records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In January 2015, the Veteran submitted additional VA medical records dated from June 2014 to December 2014 relevant to the issues on appeal.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2014).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran was last provided a VA examination in August 2010 to address the impact of his service-connected disabilities on his ability to obtain employment.  Since more than four years have elapsed since that examination, and during the pendency of this appeal the Veteran has been awarded service connection for additional disabilities, the Board finds that on remand, the Veteran should be provided an additional VA examination and opinion to ascertain the impact of all of his service-connected disabilities, currently degenerative arthritis of the lumbar spine with IVDS, radiculopathy of the left and the right lower extremities, tinnitus, and left ear hearing loss, on employability. 

Prior to scheduling the above examination, all outstanding VA medical records dated from September 2010 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, there are unadjudicated claims of record for increased ratings for the lumbar spine disability and for the bilateral radiculopathy.  The claims on appeal are inextricably intertwined with the claims and those claims must be adjudicated before the Board can proceed to adjudicate the appealed claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records dated from September 2010 to the present.

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of any non-service-connected disabilities or advancing age, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should state what accommodations would be necessary due to the service-connected disabilities.  The current service-connected disabilities are degenerative arthritis of the lumbar spine with IVDS, radiculopathy of the left and the right lower extremities, tinnitus, and left ear hearing loss.

3.  Adjudicate the claims for increased ratings for a lumbar spine disability and bilateral lower extremity radiculopathy.

4.  Then, readjudicate the claims, to include whether an additional referral for consideration of an extraschedular rating for degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy pursuant to 38 C.F.R. § 3.321(b)(1) (2014), and for a TDIU pursuant to 38 C.F.R. § 4.16(b)(2014) is warranted.  If the claims are not referred for extraschedular consideration, specifically state why an additional referral was not warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

